Citation Nr: 1433242	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2010 the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In March 2014 he testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

Subsequent to issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his claims.  He has waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the March 2014 hearing.  Neither the Virtual VA nor the VBMS e-folder includes any additional relevant documents.  

The issue of entitlement to service connection for a bilateral ankle disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran has a current bilateral knee disorder which is related to service.  

2.  The Veteran has a current bilateral hip disorder which is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral knee disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the establishment of service connection for a bilateral hip disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition of the claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

Analysis

The Veteran asserts that he has current bilateral knee and hip disorders secondary to his service as a Navy SEAL.  Because the evidence is evenly balanced regarding whether his current bilateral knee and hip disorders are related to service, the claims will be granted.  

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran has bilateral knee and hip disabilities diagnosed during the pendency of his appeal.  The diagnoses following VA examination in January 2007 were bilateral hip tendonitis and bursitis with DJD on the left side and bilateral patellofemoral joint syndrome with tendonitis, bursitis, and fibular head laxity.  The examiner noted additional diagnoses of a left knee posterior horn medial meniscus tear and left knee Baker's cyst.  August 2013 VA examination reports reflect diagnoses of a left knee meniscal tear status post meniscectomy, right knee osteoarthritis and chondromalacia, and osteoarthritis of both hips.  The first element of each service connection claim is satisfied.  

Regarding the second element, service treatment records reflect that, in October 1986, the Veteran presented with left knee pain.  The assessment was left patellofemoral syndrome, moderate.  In February 1989, the Veteran complained of left lower leg pain following a skiing accident.  The diagnosis was mild muscle strain tibialis anterior.  A July 1989 record reports that the Veteran had low back and cervical spine pain for six months after cross country skiing carrying 130 pounds.  He also reported left hip joint pain.  In a July 1989 Report of Medical History, the Veteran reported that he had a "trick" or locked knee and the examiner noted that he had left knee crepitus with no history of trauma, locking, pain, or subluxation.  The assessment was probable mild patellofemoral syndrome.  In August 1989, the Veteran complained of pain radiating down his left hip.  

The Veteran has also reported in-service injuries to his knees and hips.  In a January 2000 statement, he reported sustaining injuries to his knees and hips during his in-service BUD/S (Basic Underwater Demolition/SEAL) training, remarking that his knees and legs "took abuse" while landing on rocks in heavy surfs.  He added that training involved running a lot of miles in jungle boots on hard surfaces.  In December 2006, he asserted that his current knee and hip pain and problems were related to his duty as a Navy SEAL, which included over 90 parachute jumps.  The Veteran is competent to report in-service injury resulting from his training and duties as a Navy SEAL.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  His reports of in-service injuries are supported by several lay statements from fellow service members submitted in support of his claims.  In particular, in December 2013, the Veteran submitted a statement from K.E., who reported serving as the corpsman/medic in the Veteran's platoon.  He specifically recalled the Veteran suffering knee, hip, and back injuries during a deployment to Labrador.  The Board accepts the Veteran's assertions of in-service injuries to the knees and hips as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(a).  

In making this determination, the Board has considered that, in his January 1990 Report of Medical History at separation, the Veteran denied having or ever having had swollen or painful joints and a "trick" or locked knee.  However, during the March 2014 hearing, the Veteran explained that he had checked the box "trick or locking knees" on a dive physical during service, but was informed that this box did not refer to his condition; rather, it was for a knee which would give out or lock stiff, so he was instructed to no longer check this box on his dive physical forms.  Thus, the January 1990 Report of Medical History does not render the reports of in-service injury not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

As the first and second element of each service connection claim is satisfied, the only remaining question, then, is whether there is a nexus between the current bilateral knee and hip disabilities and service.  There are conflicting medical opinions on this point.  

A September 2010 VA examination report reflects that the Veteran described knee and hip pain associated with his military service.  X-rays of the bilateral hips and knees were negative.  The diagnoses in regard to the right and left hips and right and left knees were normal examination, stable joints.  Regarding the left knee, the examiner added that MRI from 2006 showed a medial meniscus tear and a Baker's cyst.  After reviewing the claims file and medical records, the examiner opined that the current knee and hip problems were not related to service.  In providing a rationale for this opinion, he observed that there was an in-service diagnosis of left knee moderate patellofemoral pain syndrome and a Report of Medical History documenting left knee crepitus with no history of trauma, locking, or subluxation.  He observed that the claims file was silent for right knee issues.  He stated that range of motion demonstrated on examination did not support the normal findings on radiographs of the knees and hips.  He added that the MRI evidence of a left knee posterior horn medial meniscus tear was dated 16 years after service.  He further commented that there was no evidence of a hip issue during service or after service until 2006.  The examiner stated that the normal right knee findings on X-ray were supported by a prior X-ray from January 2007.  He concluded by stating that he found no treatment after service for the claimed right knee and bilateral hip disorder and the medial meniscus tear documented on MRI 16 years after service was not directly linked to the in-service left knee patellofemoral complaint as there was no consistent treatment for a medial meniscus tear or Baker's cyst and these conditions were not identified on active duty.   

In December 2010 Dr. B.S. stated that the Veteran was under his care and his multiple joint problems could each be traced back to an injury or occurrence during service.  The physician observed that the Veteran complained of bilateral hip pain and reported that his left hip pain began during service with continued pain ever since.  He reported that a 2001 MRI revealed left hip arthritis and a July 1989 note first mentioned left hip injury.  The physician observed that the Veteran reported progressively worsening right hip pain over the years.  He stated that the Veteran described left knee pain in service, which was documented in his medical records, and noted the November 2006 MRI findings.  He added that the Veteran reported right knee pain during service which worsened in the 1990s.  The physician stated, "It is apparent from review of his records that it is much more likely than not that [the Veteran's] injuries above were caused by and during his military service."   

In January 2011, D.J.M., D.C., wrote that the Veteran was being treated for his back, legs, and neck.  The chiropractor reported that the Veteran had been having lower back, hip, knee, and feet problems since service, during which he reported being required to carry more than 100 pounds of equipment while lunging cross country on skis.  The chiropractor noted that the Veteran had provided some of his medical records showing that he was reporting these issues during service.  The chiropractor reviewed the November 2006 MRI of the left knee showing a medial meniscus posterior horn and body tear and a Baker's cyst.  He also reviewed a December 2010 MRI of the right knee which showed no evidence of meniscal tear, but revealed low grade patellar chondromalacia, degenerative cystic change adjacent to the proximal tibiofibular joint, remote posttraumatic thickening of the proximal MCL, and a Baker's cyst.  The chiropractor reported that an MRI of the left hip showed degenerative cyst formation about the left acetabulum and interstitial tearing with enthesitis involving the left common hamstring tendon complex at the ischial attachment.  D.J.M. reported that the Veteran had been receiving adjustments and therapy to help the joints of both legs from the hips to the feet since his initial visit in December 2007.  He opined that, given the description of the Veteran's service related activities and the nature of his pain, his present problems with regard to both hips and both knees were more likely than not related to his military service.  He added that this conclusion was supported by the MRI findings discussed.  

In August 2013, the Veteran underwent another VA examination to evaluate his claimed knee and hip disabilities.  The examiner reported that the Veteran had a diagnosis of a left knee meniscal tear status post meniscectomy and right knee osteoarthritis and chondromalacia.  The Veteran described a long history of knee pain.  The examiner reported that the Veteran underwent left knee meniscectomy in 2011, with residual pain and decreased range of motion.  The examiner was asked to provide an opinion as to whether the Veteran's bilateral knee condition was the same or a continuation of the bilateral knee condition treated during service.  He indicated by marked box that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, he observed that service treatment records showed that the Veteran was evaluated twice for his left knee, being diagnosed with patellofemoral pain syndrome in October 1986 and being diagnosed with mild muscle strain of the tibialis anterior in February 1989 following a skiing accident.  He commented that the October 1986 examination did not match the clinical presentation of a meniscal tear and there was no evidence of a meniscal tear following the February 1989 injury.  He added that the rest of the service treatment records were silent for knee complaints and, while right knee arthritis was confirmed on imaging in 2010, prior right knee studies had been normal.  

Regarding the claimed bilateral hip disorder, during the August 2013 VA examination, the examiner noted that the Veteran had been diagnosed with osteoarthritis of both hips.  The Veteran gave a history of long-standing hip pain.   The examiner was asked to provide an opinion as to whether the Veteran's bilateral hip condition was the same or a continuation of the bilateral hip condition treated during service.  He indicated by marked box that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, he explained that the service treatment records showed evidence of radiation of pain to the left hip from pulling a muscle in the back, which signified a referred pain, instead of pain generated by the hip joint.  He added that there was no evidence in the service treatment records to support any trauma or injury significant enough to cause arthritis.  

In December 2013, the Veteran was evaluated by Dr. D.S. for bilateral knee pain since the 1990s.  The Veteran gave a history of longstanding bilateral knee and hip pain.  He reported being diagnosed with bilateral hip osteoarthritis and bilateral patellofemoral syndrome by VA and was seeking a second opinion regarding origin of his problems.  The assessment was patellar tendonitis and left knee chondromalacia.  The physician reported that he had reviewed the operative report from the Veteran's left knee surgery and observed that the surgeon described grade 3 out of 4 chondromalacia on the medial femoral condyle.  Dr. D.S. remarked that it was difficult to know when the issues with cartilage damage in the Veteran's left knee began.  He observed that he had been diagnosed with chondromalacia patella when he was 19 years old in the 1990s (he reportedly had the document showing this - apparently a reference to the October 1986 record showing that the 19 year old Veteran, at that time a SEAL trainee, complained of worsening left knee pain and was diagnosed with left patellofemoral syndrome, moderate).  Dr. D.S. added that the Veteran gave a long history of musculoskeletal issues during and after his time in service.  Therefore, Dr. D.S. opined that it was likely that the Veteran's left knee issues began during his military training and had progressed since because of the initial issues, although this could not be "verified 100%."  

In February 2014, Dr. D.C. wrote that the Veteran's records reflected that he had complained of and received treatment for neck, back, and knee pain from October 2003 to May 2005.  Dr. D.C. opined that these conditions were chronic and "had a great probability from injuries dating decades ago."  

While the September 2010 and August 2013 VA examiners provided negative nexus opinions, neither addressed the January 2007 diagnoses of bilateral hip tendonitis and bursitis with DJD on the left side and bilateral patellofemoral joint syndrome with tendonitis, bursitis, and fibular head laxity, made during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim).  

The September 2010 VA examiner's opinion regarding the claimed right knee disorder was based on the claims file being silent for right knee issues.  His opinion regarding the left knee was based on a lack of consistent treatment for a medial meniscus tear or Baker's cyst, conditions which he indicated were not identified during service.  The negative opinion regarding the claimed bilateral hip disorder was based on no there being no evidence of a hip issue during service or after service until 2006.    

Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  To the extent that the September 2010 VA examiner relied on the absence of documentation in the service treatment records of the claimed right knee and bilateral hip disorders, this is inconsistent with the Veteran's credible reports of in-service injuries to both the knees and hips, which are found to be credible.  

Similarly, the August 2013 examiner also based his negative nexus opinion regarding the right knee on the absence of service treatment records, as he explained that the documented in-service left knee complaints were not consistent with a meniscal tear and the rest of the service treatment records were silent for knee complaints.  In regard to the claimed hip disorder, he explained that there was no evidence in the service treatment records to support any trauma or injury significant enough to cause arthritis.  

Additionally, the Veteran has, as he is competent to do, reported bilateral knee and hip problems since service.  For example, he indicated during the January 2007 VA examination that he had suffered from knee and hip pain for 20 years.  During the March 2014 hearing, he testified that, from the time he got out of service until he started receiving treatment at VA, he relied on self-treatment for his knees and hips.  His wife testified that the Veteran had suffered continuously with knee and hip problems since separation from service.  These reports of continuity of symptomatology are deemed credible.  However, while the August 2013 examination report documents that the Veteran reported a history of long-standing knee and hip pain, neither he nor the September 2010 VA examiner addressed the Veteran's competent and credible reports of bilateral knee and hip pain since service.  The report of a continuity of symptomatology suggests a link between his current complaints regarding the knees and hips and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004). 

Additionally, while the September 2010 opinion was based on there being no evidence of a hip issue during service or after service until 2006, this is inconsistent with an August 2001 VA MRI of the left hip, which revealed left supra-acetbular cystic changes that were likely related to osteoarthritis and could be correlated with the Veteran's plain films.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

For all the foregoing reasons, the September 2010 and August 2013 opinions are of limited probative value.  

While the February 2014 opinion from Dr. D.C. suggests that the Veteran's knee pain was related to an injuries dated "decades ago," the clinician did not specifically relate the claimed bilateral knee disorder to service.  

However, both Dr. B.S. and D.J.M. related the Veteran's bilateral knee and hip disorders to service.  While neither of these clinicians indicated review of the claims file, such review is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Both Dr. B.S. and D.J.M. reported treating the Veteran and each acknowledged review of some pertinent records.  Each clinician, therefore, was adequately familiar with the Veteran's relevant medical history.  

While the explanations for Dr. B.S. and D.J.M.'s opinions are not as clearly expressed as the rationales for the negative opinions provided by the VA examiners, these private opinions sufficiently set forth the essential rationale for the positive opinions.  In this regard, Dr. B.S.'s opinion was based on the Veteran's report of left hip pain beginning during and continuing since service with a July 1989 note mentioning left hip injury (presumably the July 1989 reference to left hip pain) as well as his report of progressively worsening right hip pain over the years.  His opinion was also based on the Veteran's reports of right and left knee pain during service and the service treatment records documenting in-service treatment for the left knee.  D.J.M.'s opinion was also based on the Veteran's report of hip and knee problems since service.  As discussed above, the Board finds the Veteran's reports of knee and hip pain during and since service to be credible.  D.J.M. also indicated that the conclusion that the Veteran's problems with his hips and knees were more likely than not related to his military service was supported by the MRI findings discussed.  While he did not specifically discuss right hip MRI findings in his letter, he did discuss MRI findings regarding the left hip and both knees.  

Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Therefore, the above opinions from Dr. B.S. and D.J.M. provide probative evidence in support of a nexus between the current bilateral knee and hip disorders and service.  

The conclusion that the current left knee disorder is related to service is further supported by the December 2013 opinion from Dr. D.S. who, significantly, examined the Veteran and reviewed the operative report from his knee surgery.  While Dr. D.S. opined that it could not be 100 percent verified that the Veteran's left knee issues began during service, it need only be shown that it was "at least as likely as not" that the Veteran's currently claimed disabilities had their onset during service or are otherwise causally related to service to substantiate the claims for service connection.  See 38 U.S.C.A. § 5107(b).  

It is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Considering the positive and negative opinions discussed above, the evidence is at least evenly balanced regarding the question of whether the Veteran has current bilateral knee and hip disorders related to service, if not weighing more in favor of the claims for service connection.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  For the reasons discussed above, resolving reasonable doubt in the Veteran's favor, service connection for a bilateral knee disorder and a bilateral hip disorder is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a bilateral knee disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a bilateral hip disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


